Citation Nr: 1419120	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in service he experienced several stressful events, including being in a group attacked with mortars and small arms fire at an airport in Vietnam and being in two situations in which he was confronted and felt threatened by groups of civilians in Thailand.  The Veteran claims that he served in Thailand but was on a flight that landed in Vietnam on the way to Thailand.  He claims that after the plane landed, his group came under hostile fire and was stuck at the airport for three days.  He claims that he helped with the wounded during that time.  The Veteran mentioned this alleged stressor at VA examinations conducted in December 2010 and June 2011.  At an August 2012 examination with a private physician, the Veteran mentioned the incident at the Vietnam airport, but also mentioned two incidents that occurred in Thailand.  In both cases, the Veteran claims that no harm resulted from confrontations with civilians, but he reported feeling scared for his safety.  The Veteran is claiming that his PTSD is the direct result of these in-service incidents.

The record contains VA outpatient records from November and December 2010 that note a diagnosis of PTSD.  However, this diagnosis does not explicitly link the Veteran's psychiatric disorders to his military service and there is no indication that the diagnosis was made in accordance with the DSM-IV.  See 38 C.F.R. § 3.304(f).  The Veteran has had VA examinations in December 2010 and June 2011, but was not diagnosed with PTSD at either of the VA examinations.  He was diagnosed with dysthymia and alcohol dependence at the December 2010 examination and only alcohol dependence at the June 2011 examination.  Neither VA examination report discussed the etiology of any diagnosed psychiatric disorder.

The record contains VA outpatient records from November and December 2010 that note a diagnosis of PTSD.  However, this diagnosis does not explicitly link the Veteran's psychiatric disorders to his military service and there is no indication that the diagnosis was made in accordance with the DSM-IV.  See 38 C.F.R. § 3.304(f).  The December 2010 examination resulted in diagnoses of dysthymia and alcohol dependence; the June 2011 examination diagnosed alcohol dependence.  Neither VA examination report discussed the etiology of any diagnosed psychiatric disorder.  The August 2012 private examination in August 2012 did include a PTSD diagnosis; however, the examiner based the diagnosis on several stressors that have yet to be been corroborated.  

It does not appear that the RO attempted to verify the stressor the Veteran initially reported (the incident at the airport in Vietnam) and he has since reported additional stressors (confrontations with civilians in Thailand).  On remand, the AMC/RO should attempt to verify the claimed stressors and then obtain a medical opinion.  38 C.F.R. § 3.159(c)(4). 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of the Veteran's alleged in-service stressful events to permit verification of these claimed PTSD stressors.  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify the Veteran's reported in-service PTSD stressors, including contacting the U.S. Army and Joint Services Records Research Center (JSRRC).

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it is determined is established by the record, to include any stressor claimed by the Veteran that is related to the Veteran's fear of hostile military or terrorist activity, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If a diagnosis of PTSD is appropriate but it is NOT related to a stressor that the AMC/RO determined is confirmed by the record, the examiner should specific whether the currently diagnosed PTSD is related to a fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror 

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



